Johnson, J.
(concurring) — I concur with the result reached by the majority, namely, that summary judgment was properly granted in favor of the City of Seattle (City); however, I would do so on the basis that the argument of the Appellants is premature.
The proper doctrine on which to resolve this case is that of ripeness. "While the majority implicitly recognizes that a determination on the legality of the proposed street vacation is premature, it fails to resolve the case on that basis. See majority at 271 n.ll. We do not resolve issues of law absent "an actual, present and existing dispute, or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement.” Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973); accord First United Methodist Church v. Hearing Exam’r for Seattle Landmarks Preservation Bd., 129 Wn.2d 238, 244-45, 916 P.2d 374 (1996).
This case concerns the preliminary approval of the street vacation. As noted by the majority, the resolution passed by the Seattle City Council granted preliminary approval only to vacate the streets at issue. Majority at 271. Additionally, both the majority and dissenting opinions recognize the City’s authority under article XXII, section 2 of the Seattle City Charter to suspend by ordinance the operation of the code provision mandating compensation for vacation of a street. Thus, regardless of whether the majority’s or dissent’s analysis of the legality of the proposed vacation is correct, if the Seattle City Council’s final ordinance authorizing vacation of the streets in this case makes a specific reference to the Seattle Municipal Code section relating to compensation and suspends its provisions, the street vacation would be "legal.”
In sum, there is nothing for us to review. The controversy presented is hypothetical and speculative, and may be rendered moot. Absent the enactment of a final ordinance by the City, Appellants have failed to present an issue ripe for review by this or any court. Based on ripeness, I would affirm the trial court’s grant of summary judgment in favor of the City.
*286Durham, C. J., and Talmadge, J., concur with Johnson, J.